         Case: 3:20-cv-00976-jdp Document #: 6 Filed: 01/13/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRANDON D. BRADLEY, SR.,

                              Petitioner,
                                                                   OPINION and ORDER
        v.
                                                                        20-cv-976-jdp
 LARRY FUCHS,

                              Respondent.


       Brandon D. Bradley, Sr., who is also known as Brittney Bradley, seeks a writ of habeas

corpus under 28 U.S.C. § 2254. I dismissed her first petition without prejudice under Rule 4

of the Rules Governing Section 2254 Cases because it didn’t clearly explain the grounds that

she believes entitle her to habeas relief. Dkt. 4. Bradley then filed an amended petition, Dkt. 5,

which I will now review under Rule 4.

       Bradley was convicted in June 2019 in five related cases in the Dane County Circuit

Court: 17CM1677, 17CF1836, 17CF2136, 17CF2825, and 17CF2826. Charges in a related

case, 17CF1837, were dismissed but read in. I described these convictions in my prior order,

Dkt. 4, at 1–2, so I will not describe them again here.

       Bradley challenges her convictions on multiple grounds, contending that her trial

counsel was ineffective for several reasons and that the police officer who arrested Bradley for

battery improperly coached the victim to identify Bradley as the perpetrator. But her amended

petition shows that she hasn’t exhausted her remedies in state court, which is required before

filing a petition in federal court under § 2254. 28 U.S.C. § 2254(b)(1)(A). To exhaust her

state-court remedies, Bradley must present her claims through “at least one complete round of

state-court review, whether on direct appeal of [her] conviction or in postconviction
           Case: 3:20-cv-00976-jdp Document #: 6 Filed: 01/13/21 Page 2 of 4




proceedings.” Richardson v. Lemke, 745 F.3d 258, 268 (7th Cir. 2014). A “complete round of

state-court review” means that Bradley must assert her claims “at each and every level in the

state court system, including levels at which review is discretionary rather than mandatory.”

Id.

         A convicted criminal defendant in Wisconsin state court usually challenges a conviction

by filing a motion for postconviction relief in the circuit court under Wis. Stat. § 974.02,

directly appealing the conviction to the Wisconsin Court of Appeals, or both. Wis. Stat.

§ 809.30(2) governs the deadlines for such challenges. Under that statute, it appears that

Bradley’s deadline to challenge her convictions under either method has likely passed. Bradley

was sentenced and then resentenced in all of these cases because of confusion over whether her

sentences should run concurrently or consecutively. Although Bradley filed § 974.02 motions

after her initial sentences in each case were imposed, her most recent sentences, imposed on

July 13, 2020, are the sentences that she must challenge. See State v. Walker, 2006 WI 82,

¶¶ 19–21, 292 Wis. 2d 326, 716 N.W.2d 498 (notice of intent to pursue postconviction relief

regarding original sentence doesn’t apply to resentencing). The state-court dockets for Bradley’s

cases show that she hasn’t filed a motion for postconviction relief or a notice of appeal after

her most recent sentences.1 The Wisconsin court system’s website also shows that Bradley

hasn’t filed any appeals in the Wisconsin Court of Appeals or the Wisconsin Supreme Court

in these cases.2




1
    See Wisconsin Circuit Court Access, https://wcca.wicourts.gov.
2
    See Wisconsin Supreme Court and Court of Appeals Access, https://wscca.wicourts.gov.


                                                2
         Case: 3:20-cv-00976-jdp Document #: 6 Filed: 01/13/21 Page 3 of 4




       Bradley says that she did not appeal her convictions in state court because the

Wisconsin Supreme Court was “biased” against her regarding a complaint she filed accusing

her trial attorney of misconduct. Dkt. 5, at 6. But a habeas petitioner “may not bypass the

state courts simply because [s]he thinks they will be unsympathetic to [her] claim.” Engle v.

Isaac, 456 U.S. 107, 130 (1982).

       If Bradley’s deadline to directly challenge her convictions through a § 974.02 motion

or through direct appeal hasn’t yet expired, she must complete that process to exhaust her

claims. But even if that deadline has passed, she may yet have remedies remaining in state

court, as Wis. Stat. § 974.06 allows a convicted criminal defendant to challenge her conviction

after the deadline to file a direct appeal or a motion for postconviction relief has passed. If

Bradley’s deadline to directly challenge her convictions has passed, that may make it difficult

for her to seek relief under § 974.06, as she can raise a constitutional challenge that wasn’t

raised in a direct challenge only if the court determines that she had “sufficient reason” for her

earlier failure to raise the claim. State v. Escalona-Naranjo, 185 Wis. 2d. 168, 517 N.W.2d 157,

163 (1994). But again, she must still exhaust her remedies in state court, even if those efforts

appear unlikely to succeed. Engle, 456 U.S. at 130.

       So I will dismiss this petition without prejudice. Bradley may file a new petition in this

court under § 2254 only after she completes state-court review of each claim she wishes to

pursue, up to and including the Wisconsin Supreme Court.

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. But a

dismissal without prejudice is not a final order, Gacho v. Butler, 792 F.3d 732, 733 (7th Cir.

2015), so no certificate of appealability is required.


                                                3
        Case: 3:20-cv-00976-jdp Document #: 6 Filed: 01/13/21 Page 4 of 4




                                        ORDER

       IT IS ORDERED that Brandon D. Bradley, Sr.’s petition for a writ of habeas corpus

under 28 U.S.C. § 2254 is DISMISSED without prejudice to Bradley’s refiling it after

exhausting her state-court remedies.

       Entered January 13, 2021.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                           4
